DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 6/6/2022 is acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 26 and 6.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “friction-reducing liner and the friction-reducing liner being superimposed onto the multicomponent collar” in claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Page 3 line 6, “while the shing rod is not in use” should be “while the fishing rod is not in use”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-5, and 7-11 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 1 recites “the first hook-receiving receptacle” but claim 1 recited “at least one first hook-receiving receptacle” in line 5. It in unclear if it is reciting the same hook-receiving receptacle due to the differing terminology. Additionally, it seems that the claim narrowed from “at least one” to only one first hook-receiving receptacle without reciting that it is specifically narrowing down to only an embodiment of only one first hook-receiving receptacle.  
Claims 1-5 are likewise rejected in relation to the “first bracket” and “at least one first bracket”. Dependent claims 2-5, and 7-11 fail to cure the deficiency. 
Claim 2 recites “the first fastening plate being laterally attached to the bracket body; the second fastening plate being laterally attached to the bracket body;” but it is unclear which bracket body they are referring to in these limitations because ‘the first bracket and the second bracket each comprising a bracket body” in line 2 does not differentiate the terminology of the two bracket bodies. It is suggested that the claim recites of a “first bracket body” and a “second bracket body”. 
Claims 3 and 4 are likewise rejected. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Testa (US 20050091907).
Regarding claim 1, Testa teaches of (Fig. 3) a split collar hook holder comprising:
a multicomponent collar (Fig. 1, fishing accessory ring 10),
a bracket connection system (screws 48 into threaded portions 50);
a mounting hole (first aperture 38’);
at least one first hook-receiving receptacle (apertures 40, 42)
the multicomponent collar comprising at least one first bracket (first ring piece 46) and at least one second bracket (second ring piece 44);
the bracket connection system being engaged between the first bracket and the second bracket (seen in Fig. 3);
the mounting hole normally traversing through the first bracket and the second bracket (seen in Fig. 3);
the first hook-receiving receptacle (40) traversing into the first bracket (seen in Fig. 3); and
the first hook-receiving receptacle being positioned offset from the mounting hole, across the first bracket (seen in Fig. 3).

Regarding claim 2, Testa teaches of claim 1, and comprising (Fig. 3):
the first bracket (46) and the second bracket (44) each comprising a bracket body (seen in Fig. 3), a first fastening plate (Annotated Fig. 1 below), and a second fastening plate (Annotated Fig. 1 below);
the first fastening plate being laterally attached to the bracket body (Annotated Fig. 1 below);
the second fastening plate being laterally attached to the bracket body (Annotated Fig. 1 below); and
the mounting hole (38’) being positioned in between the first fastening plate and the second fastening plate (Annotated Fig. 1 below).

    PNG
    media_image1.png
    686
    808
    media_image1.png
    Greyscale
Annotated Fig. 1: Annotated Fig. 3 of Testa

	Regarding claim 3, Testa teaches of claim 2, and comprising (Fig. 3):
at least one first fastener hole (hole for top screw 48);
the first fastening hole normally traversing through the first fastening plate and the bracket body (through bracket body 44 and 46); and
the bracket connection system (screws 48 and threaded portions 50) engaging into the first fastening hole of the first bracket (46) and the first fastening hole of the second bracket (seen in Fig. 3).

Regarding claim 4, Testa teaches of claim 2, and comprising (Fig. 3):
at least one second fastener hole (hole for the bottom screw 48), the second fastening hole normally traversing through the second fastening plate (Annotated Fig. 1 above);
and the bracket body (through bracket body of bracket 44 and 46): and
the bracket connection system (screws 48 and threaded portions 50) engaging into the second fastening hole of the first bracket (46) and the second fastening hole of the second bracket (44) (seen in Fig. 3).

Regarding claim 5, Testa teaches of claim 1, and comprising (Fig. 3):
the bracket connection system (48, 50) comprising at least one first fastener hole (hole for top screw 48), at least one second fastener hole (hole for bottom screw 48), at least one first fastener (top screw 48), and at least one second fastener (bottom screw 48);
the first fastening hole laterally traversing through the first bracket (46) and the second bracket (44);
the second fastening hole laterally traversing through the first bracket (46) and the second bracket (44) (seen in Fig. 3):
the mounting hole (38’) being positioned in between the first fastening hole and the second fastening hole (seen in Fig. 3):
the first fastener (top screw 48) engaging into the first fastener hole (hole for the top screw 48); and
the second fastener (bottom screw 48) engaging into the second fastening hole (hole for the bottom screw 48).

Regarding claim 8, Testa teaches of claim 1, and comprising (Fig. 3):
at least one second hook-receiving receptacle (42);
the second hook-receiving receptacle traversing into the second bracket (44); and
the second hook-receiving receptacle (42) being positioned offset from the mounting hole (seen in Fig. 3), across the second bracket (across the top and bottom surfaces of the second bracket).

Regarding claim 10, Testa teaches of claim 8, and wherein (Fig. 3) the first hook-receiving receptacle (40) and the second hook-receiving receptacle (42) traversing through the multicomponent collar (traverses the top and bottom surfaces of the multicomponent collar).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Testa (US 20050091907) in view of Williford et al. (US 20160198690), hereinafter Williford.
	Regarding claim 7, Testa teaches of claim 1, but does not appear to teach of comprising:
a clamping gromet; and
the clamping gromet being laterally mounted to the multicomponent collar within the mounting hole.
Williford teaches of comprising (Fig. 12b):
a clamping gromet (¶0021, grommet 117a, 117b); and
the clamping gromet (117a, 117b) being laterally mounted to the multicomponent collar (container 101) within the mounting hole (fishing rod opening 104a, 104b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Testa to incorporate the teachings of Williford of a clamping gromet; and the clamping gromet being laterally mounted to the multicomponent collar within the mounting hole in order to provide a frictionally engaging surface to retain the fishing rod in the aperture without damaging the fishing rod when mounted thereto.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Testa (US 20050091907) in view of Buschemeyer (US 839104).
Regarding claim 9, Testa teaches of claim 8, but does not appear to teach of wherein the first hook-receiving receptacle and the second hook-receiving receptacle being semicircular in shape.
Buschemeyer teaches of (Fig. 2) wherein the first receptacle (crescent-shaped opening L) and the second receptacle (L2) being semicircular in shape (semicircular shape).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Testa to incorporate the teachings of Buschemeyer of wherein the first hook-receiving receptacle and the second hook-receiving receptacle being semicircular in shape in order to fit the hook more snugly and decrease the area in which the hook could slip out. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Testa (US 20050091907) in view of Yu (US 20050193618).
Regarding claim 11, Testa teaches of claim 1, but does not appear to teach of comprising:
a friction-reducing liner and
the friction-reducing liner being superimposed onto the multicomponent collar.
Yu teaches of a friction-reducing liner (¶0025, coating the fishing line guide rings with metal and ceramic in order to reduce friction between the fishing line guide rings and the fishing line); and
the friction-reducing liner being superimposed onto the multicomponent collar (¶0041, superimposed on the fishing line guide rings 93, 94, and 95).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Testa to incorporate the teachings of Yu of a friction-reducing liner and the friction-reducing liner being superimposed onto the multicomponent collar in order to reduce the wear and tear on the fishing line when the fishing line makes contact with the collar. 

Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530. The examiner can normally be reached M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             	/DARREN W ARK/           Primary Examiner, Art Unit 3647